Title: John Thaxter to Abigail Adams, 28 March 1783
From: Thaxter, John
To: Adams, Abigail



Madam
Paris 28th. March 1783

Peace seems to have closed all Communication with America. ’Tis a very long time since any Vessels or Letters have arrived either in France or Holland. We cannot account for this Circumstance, but upon the Supposition, that News had reached America of Negociations for Peace being opened, and that while this Business was pending the Merchant prefered a State of Inactivity to putting any thing at risque. I hope e’er this all doubts and uncertainty as to the Issue of the Negociation have ceased in America, by their having learnt that Peace is once more established. I flatter myself, that We shall soon hear again of the Arrival of some Vessels, and that the Stars and Stripes are waving with Dignity in various Parts of Europe.
England is the same kind of England now that it has been since the last Peace, as to its Pride and Wickedness. ’Tis the Misfortune of that Country to experience political Convulsions, and, what is worse, never to profit by them. The War has enfeebled, impoverished and exhausted the Nation. They wanted Peace, and they have ob­tained it, not by dictating but by recieving the Terms of it. They dont like the Peace, and, as usual, curse the Minister who made it.They think it far below their just Expectations, while reasonable People on the Continent concieve it to be fully equal to what they had a Right to expect. However Pride, Prejudices and particular Habits of thinking are not removed and changed in a moment. Tis hard to convince an Englishman, that he is not equal in Strength and Force to any two Foreigners, or that his Nation is not a Match for almost all the rest of the World, altho’ he has daily proofs to the contrary. This is a laudable Confidence, when within moderate Bounds. But their Misfortune is to push it to a foolish and ridicilous Length. And the outrageous Condemnation of the Minister for the Peace he has made, is the Result of such kind of Opinions. By the last Accounts, Lord Shelburne and Mr. Pitt were out of Office. Fox has come in as one Secretary of State, and Lord North as the other. The Duke of Portland is Premier, Lord Stormont, Privy Seal, and the Earl of Carlisle, President of Council. The Rest are Northites, Rockinghamites and Bedfordites &c. a motley Crew—a promising Group for a Kingdom who was never in greater Want of the wisest Heads and most incorruptible Hearts than at present. This is a Coalition of Parties, resembling the Union that exists between Fire and Water. Of what Stamp must be the Character of a— and his Advisers, who dare to bring into Administration a set of Men, who were formerly driven in Disgrace from it, for having reduced and brought the Kingdom to the Brink of Destruction? A Nation, that will patiently bear such a Contempt of its feelings and Opinions, deserves every thing that can befal it. The Spirit of the Nation is not broke entirely, and I would flatter myself that there is still Vigour enough left to render another Epocha as memorable in their Annals as that of 1668; provided wicked Systems are pushed to the same violent Extremities. But I must stop, and beg You not to make this Letter too public, as Peace is now made. America has little to fear from any Power, while united and pursuing a wise, firm and independent System of Politicks. We must be upon our Guard, and remember that smooth Words and fair Promises are courtly Engines to extinguish a Flame that ought ever to burn, and that once quenched, the Republick is lost. We must beat down foreign Influence wherever it is found, and think ourselves capable and able of conducting and managing our Affairs ourselves, and convince other People that We think so. If We do not respect ourselves, nobody else will be very zealous in preserving our Dignity. This by the Bye.

As to the Natural World, it is not without its Horrors. The beautiful City of Messina is a Heap of Ruins. An Earthquake of four days Continuance with intermissions only of a quarter or half an hour, accompanied with every imaginable Horror has produced this dreadful Catastrophy. Every Building public and private has been totally overthrown, and many thousands buried under their Ruins. But few Inhabitants escaped, being crushed by the Fall of the Houses, or consumed by Fire. The first Shock was on the 5th. February at noon, when there was Fires for Cooking in all the Kitchens of private Houses, which communicated to other parts of the Houses in their Fall. No Tongue or Pen can describe the Horrors of this Scene. If I had time by this Opportunity, I would copy some Accounts I have seen. But they must be faint Descriptions; strong enough however to make one dread the real Picture. I have been too much affected with the following Instance of maternal Tenderness in this aweful Scene, to omit copying it. “The Marchioness of Spadara, at the beginning of the Earthquake swooned away and had been conducted by her Husband in this Situation to the Port, where he meant to embark—whilst he was engaged in making the preparations for this purpose, the Marchioness came to herself, and percieving that her Son was not with her, She availed herself of the moment, in which her Husband was too much occupied to watch her, to escape. She ran to her House, which was not yet fallen, went up Stairs and seized her Son in the Cradle—the Stairs at this moment falling cut off her Retreat by them. She flew from Chamber to Chamber, which tumbled in almost under her feet with difficulty escaping the successive Falls of the different parts of her House, and went to the Balcony, become her only Asylum. She implored Assistance in holding out her Son. But in a public Disaster Pity for another is silent, and each one trembling for himself Self sees only its own Danger. The Fire took to the Rest of the House, and in the Midst of the Flames and Destruction, this unfortunate Victim of Maternal Love fell, crushed, still holding in her Arms the Object of her Tenderness and the Cause of her Death.” Who can refrain from weeping over this glorious Martyr to maternal Affection? The tender Heart of Portia will bleed on the Occasion. Yet will She shed a Tear of Joy, that the Dignity of human Nature still exists and that it was reserved for one of the Fair Sex to display to the World an Instance of Magnanimity and parental Tenderness, unparralleled in modern Times.
I think Master John has arrived at the Hague by this. He has had a long Journey of it, and been delayed often by the Badness of the Roads. By the last Accounts he was in good Health. I fancy he will be satisfied with Journeying. He has had a pretty sufficient Share of it, and will be very glad to lay by for a time.
We have nothing new here, worth communicating, except the fine Weather. This is indeed something new. For I believe that the last fifteen Months have never been equalled since the Flood. The seasons have been turned topsy turvy. While You have been scorched in America, We have half drowned in Europe. And if any Prayers have been put up for fair Weather, I suppose they have been an Abomination, for the Rains have been very constant.
My fair Maroni is in fine Health. I visit her often and have agreable tête-à-têtes with her. I get a pious Billet-doux now and then. But the confounded Grates bar me out of her Room. ’Tis almost seven Years since She has taken the Veil. She is to Appearance perfectly content. I have not yet dared to ask her, why She bid Adieu to the World, to drag out a miserable Existence in a Convent. I fear the Question would be painful, and nothing could tempt me to disturb a Moment her Tranquility. What an insipid Existence! If they are the Retreats of disappointed Love or religious Enthousiasm, they find there their Remedies in Death or an eternal Prostration before the Altar. But the Rage for Convents has much abated, and I believe no more Tombs for the living will be built. Very modern Lovers and Enthousiasts find that there are Consolations in the wide World, and that it is not so very necessary to be immured within four dead Walls to sigh away a Disappointment or moderate the Ardor of religious Frenzy. However, God bless the dear Prisoners, I wish them all well and happy.

My affectionate Regards to Miss A. and the young Gentlemen. Respects and Love as due. With perfect Respect, I have the honor to be Madam, your very obedient humble Servant
JT

